Case 1:15-cv-00018-LJV-MJR Document 85-2 Filed 04/25/19 Page 1 of 3




                           Exhibit A
        Case 1:15-cv-00018-LJV-MJR Document 85-2 Filed 04/25/19 Page 2 of 3




                                               COUNTY COURT
                                                        ERIE COUNTY
                                                25 Delaware Avenue, Part 10
                                                    Buffalo, NY 14202
 HON. JAMES F. BARGNESI                                                                                                                                      716-845-2186
        COUNTY JUDGE                                                                                                                                         Fax: 845-7504
                                                                                                                                                   E•malt kmaley@nycourta.gov




                                                                                                                                                                 --.,,
                                                                                                   . ....     .,,..,                                                      a,
                                                                                                                                                                 ~
                                                                                                                                                                          C
                                   . ,_ ,,.       September 7, 2018                                                                                                       .,,
                                                                                                                                                                          -n
                                                                                                                                                                 ~        >;,J
                                                                                                                                                                          rm
 Seth J. Andrews, Esq.
                               r                     ' •, ,. -:._




                                                                               ~:....~. -·: :.
                                                                                                   ··-~·
                                                                                                                                                                  -
                                                                                                                                                                  c:::>
                                                                                                                                                                          Oc,
                                                                                                                                                                          ('") ~
                                                                                                                                                                          ~~
 6000 Bailey Avenue                                                        ,-.,-
                                                                                                                                                                  ~        -<rn
                                                                                                                                                                           nt::•
 Amherst, New York 14226                                                                                                                                           a..     0
                                                                                                                                                                           C
 Todd Hauslinger, Esq. .                                 --· ·=-;-..r·..   . . _,...._:_;- -.    ...-tsY~~-
                                                                                                                                                                   0
                                                                                                                                                                   -a      -~
                                                                                                                                                                           ---; ;.
                                                                                                                                                                           ....... ~
 37 New York Avenue ·
 Huntington, New York M~43' ·                                                                                          U!,
                                                                                                                       . ·1       ":
                                                                                                                              ,: '~-.:.




          Re:


             ,.
             •··

Dear>,C
      , ounselors:

       With reference to the above~ptiqne~~nc!Qsetrpl~ fin~the"Order _of Justice James
F. Bargnesi, J.C.C., signed on September 5, 20f8. The originafwilfbe filed in the Erie County-Clerk's
Office.                                   .-     .                                                                                        ..J·;-       -

          Thank you.   ,;J'·




                                                                 Burke, Secretary to
                                                         Hon..James.,F. Bargnesi



Encl.

cc:       Buffalo City Court
Case 1:15-cv-00018-LJV-MJR Document 85-2 Filed 04/25/19 Page 3 of 3




    PRESENT: HON, JAMES F. BARGNESI, J.C,C,                                    ---,.,, ..,,
                                                                               (.I)
                                                                                        CD
                                                                                        C
                                                                                        -.,
                                                                                        >;o
                                                                               -0       r- rr,
    STATE OF NEW YORK               COUNTY OF ERIE                                      On
                                                                               c:>      n r-1
    COUNTY OF ERIE                  APPELLATE TERM                                      ~~
                                                                                »-      -< r,i
                                                                                :JC     c, c ,
                                                                                0..     0
                                                                                         C
    Centurion Capital Corporation,                                              .....
                                                                                0
                                                                                         ·'·
                               Plaintiff/Respondent

                                                              ORDER
                   vs.                                        Appeal No.: NA2017/700030

    Christopher McCrobie,
                                 Defendant/Appellant


             Upon appellant, Christopher McCrobie,'s Notice of Appeal filed on June 23,
    2017, seeking reversal of a judgment of Buffalo City Court, (Calvo, J), entered on or
    about May 23, 2017, and
             Upon appellant, Christopher McCrobie,'s Notice of Motion filed on March 23,
    2018 seeking and extension of sixty (60) days to perfect this Appeal and
             Said motion was heard on May 18, 2018, after which the Court granted an
    extension of ninety (90) days from the Order date to perfect;
           Now as of September 5, 2018, it appearing to the satisfaction of this Court that
    the appellant has failed to perfect said appeal for a period of over fourteen ( 14) months
    including the ninety (90) day extension granted by this Court, which expired on or about
    August 20, 2018, and this matter was heard on the Court's own motion on September 5,
   2018 and upon due deliberation, it is hereby:
          ORDERED, that said appeal is dismissed for a failure to timely perfect same.


   Dated :
